Citation Nr: 9928289	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had honorable service from August 1966 to January 
1969.

By way of history, the veteran first filed a claim of 
entitlement to service connection for nervous stress, PTSD, 
head injury, and combat wounds in June 1985 with the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  In a February 1986 rating decision, the RO 
denied entitlement to service connection for a nervous 
condition, PTSD, a head injury, and combat wounds.  It was 
noted that a specific diagnosis of PTSD had not been 
presented and a head injury and combat wounds were not shown 
by the evidence of record.  

The veteran moved to reopen his claim of entitlement to 
service connection for PTSD in October 1991 through the 
Honolulu, Hawaii RO.  In a May 1992 confirmed rating 
decision, the RO determined that no evidence of verifiable 
stressors had been presented and declined to reopen the 
veteran's claim.  

The veteran again moved to reopen his claim in March 1993 
through the Waco, Texas RO.  In a September 1993 rating 
decision, the RO determined new and material evidence had not 
been presented to reopen the veteran's claim of entitlement 
to service connection for PTSD.  In an April 1994 rating 
decision, the RO again determined that new and material 
evidence had not been submitted to support the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran filed a notice of disagreement dated in June 1994.  A 
supplemental statement of the case was issued in August 1994 
and the veteran filed a substantive appeal in October 1994.  
Supplemental statements of the case were issued in June 1995 
and in May 1999.  Accordingly, this matter is presently 
before the Board of Veterans' Appeals (Board) for appellate 
consideration.

The Board also notes that in June 1999, the RO received a 
handwritten statement from the veteran regarding his military 
service.  The letter was forwarded to the Board and received 
in September 1999.  In light of the Board's decision in this 
action, referral of the newly submitted evidence to the RO 
pursuant to 38 C.F.R. § 20.1304 (1998) is not warranted.  



FINDINGS OF FACT

1.  In an unappealed May 1992 rating decision, the RO 
determined new and material evidence had not been presented 
to reopen the veteran's claim of entitlement to service 
connection for PTSD.

2.  Additional evidence submitted since the RO's May 1992 
decision is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran did engage in combat with the enemy.

4.  PTSD may not be disassociated from the veteran's 
honorable military service.



CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's May 1992 rating 
decision is new and material; the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records during the veteran's period of 
honorable service are silent for treatment, complaints, or 
diagnoses relevant to a mental or nervous condition.  Service 
personnel records reflect the veteran received the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal with Device, and one Overseas Service Bar.  
The veteran's military occupational specialties were noted as 
that of a carpenter and a supply and parts specialist.  
Service personnel records further reflect the veteran served 
with the 577th Engineer Battalion from July 1967 to July 
1968.  

A June 1985 VA discharge summary reflects a diagnosis of 
continuous alcohol dependence.  The veteran's insight was 
noted as minimal and his judgment was noted as poor.  It was 
also noted that there were no delusions or hallucinations.  

A VA discharge summary dated from August 1985 to September 
1985 reflects diagnoses of continuous alcohol dependence, 
continuous mixed substance abuse, possible chronic PTSD, 
probable antisocial personality disorder, adjustment disorder 
with depressed mood, and a left thumb laceration.  

Relevant VA outpatient treatment records dated in October 
1991 reflect assessments of alcohol dependence by history, 
polysubstance abuse, personality disorder, and rule out major 
depression versus PTSD.  Insight was noted as fair and 
judgment was noted as questionable.  

In a January 1992 statement, the veteran reported being 
ambushed and receiving incoming rounds of fire while a part 
of the 577th Engineering Group in 1967 and 1968.  The veteran 
also reported seeing dead bodies in the street and others 
being shot out of the water.  The veteran stated he did not 
like crowds or loud noise, he could not stay out of trouble, 
he could not stay in one place very long, he had tried to 
beat a man half to death after his first tour of Vietnam, and 
he tried to kill his second wife.  

In a May 1992 confirmed rating decision, the RO determined 
that new and material evidence had not been presented to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.

The evidence submitted since the May 1992 rating decision 
includes private medical records dated from May 1993 to June 
1995, statements from the veteran in regard to stressors 
incurred during service, a transcript of the veteran's June 
1995 RO hearing, VA outpatient treatment records dated in 
October 1991 and January 1992, an August 1996 letter from the 
Director of the Environmental Support Group and the unit 
history submitted by the 577th Engineer Battalion, copies of 
the veteran's service personnel records, a report of VA 
examination dated in May 1998, and a handwritten letter from 
the veteran received by the RO in June 1999.  

Private medical records dated from May 1993 to June 1995 
reflect a diagnosis of PTSD.  It was recommended that the 
veteran receive readjustment counseling for treatment of PTSD 
relating to his military service in Vietnam and post-war 
adjustment to society.  It was also noted that the veteran 
had significant difficulty with interpersonal relationships, 
continued practice of survival skills, survivor guilt, 
intrusive recollections of experiences of Vietnam, an 
avoidance of thoughts or activities which prompted memories 
of Vietnam, psychogenic amnesia, withdrawal tendencies, 
difficulty with anger management, social isolation, 
flashbacks of traumatic experiences in Vietnam, intense anger 
and intense hatred of the Vietnamese.  Severe symptomatology 
of PTSD and continued treatment were noted.  

In a January 1994 statement, the veteran reported being 
ambushed while laying a portable airstrip; seeing a 
serviceman on a stake with his genitals cut off and placed in 
his mouth; a 3/4 ton truck drive off of a mountain killing all 
aboard; men, women and children run over; the enemy blown out 
of the water; two men burned to death after a fuel tanker 
exploded; trucks exploding killing men and blowing their feet 
or legs off; and incoming artillery fire striking a mess hall 
and killing servicemen.

At his June 1995 RO hearing, the veteran testified that his 
first tour of duty in Vietnam was as a part of the 577th 
Engineer Battalion.  (Transcript, page 2).  The veteran also 
testified that they were subject to incoming rounds 
occasionally and he saw dead bodies as well as people killed.  
(Transcript, page 2).  The veteran reported seeing a 
serviceman with his genitals cut off and stuffed in his mouth 
and dead Vietnamese in the road.  (Transcript, pages 2-3).  
The veteran stated he had difficulty sleeping, flashbacks or 
nightmares associated with Vietnam; and he lost his temper 
easily.  (Transcript, page 3).   The veteran also stated he 
did not like large crowds, considered himself a loner, had 
been divorced three times, did not belong to any groups or 
participate in social events, and did not have any friends or 
community contacts.  (Transcript, page 4).  The veteran 
testified that after returning from Vietnam, he had trouble 
with authority.  (Transcript, page 5).  The veteran reported 
he had held approximately 35 jobs since his discharge from 
service and had not worked in the last 5 years.  (Transcript, 
page 6).  

VA outpatient treatment records dated in October 1991 are 
duplicates of those already considered. 

VA outpatient treatment records dated in January 1992 are 
silent for notations or diagnoses relevant to PTSD.  

In April 1996 and May 1996 statements, the veteran gave 
additional specifics regarding his reported in-service 
stressors.  

An August 1996 letter from the Director of the Environmental 
Support Group reflects that a unit history submitted by the 
577th Engineer Battalion was enclosed.  The letter further 
stated that the history revealed units, locations, and 
significant combat situations encountered by the reporting 
unit during the veteran's Vietnam service.  The unit history 
reflects that the country-wide TET offensive began in 
February 1968 and during that month and into the first few 
weeks of March, the battalion successfully resisted poorly 
coordinated enemy attacks on its perimeter.  

Duplicate copies of the veteran's service medical records 
were received by the RO in November 1996.  

In a December 1996 statement, the veteran reiterated his in-
service stressors and provided the last names of some other 
servicemen.

Upon VA examination dated in May 1998, the examiner noted the 
veteran was very angry and uncooperative.  The veteran 
reported having been married six or seven times and having 
three children.  It was noted that the veteran was afraid of 
crowds and had flashbacks all the time.  The veteran also 
reported having no relationship with his children.  The 
veteran reportedly spent most of his time in his home.  The 
examiner noted the veteran was very anxious and nervous and 
refused to give information even though he was alert and 
oriented.  Judgment and insight were noted as questionable.  
The veteran denied hearing voices or seeing things, but would 
not admit to homicidal or suicidal ideation.  Diagnoses of 
PTSD with major depression and chronic anxiety disorder were 
noted.  

In his handwritten letter received by the RO in June 1999, 
the veteran reported receiving two Purple Heart awards and a 
Combat Infantryman's Badge.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

The three requisite elements for eligibility for service 
connection for PTSD are as follows:  (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  With respect to the first element, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") states that a "clear diagnosis" 
should be an "unequivocal" one.  See Cohen, at 139.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Zarycki v. Brown, 6 Vet. App. 
91 (1993).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis has been announced by 
the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  Under 
the Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statements of the 
case.  As modified by Epps v. Brown, 9 Vet. App. 341, 344 
(1996), that duty arises where the veteran has reported the 
existence of evidence which could serve to re-open a claim.  
As no such evidence has been identified in the instant case, 
VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).  

Analysis

The private medical records dated from May 1993 to June 1995 
are new in that they were not previously of record.  These 
records reflect a diagnosis of PTSD related to the veteran's 
military experiences.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
the question of whether the veteran suffers from PTSD 
incurred as a result of his military service.  Because the 
evidence indicates a diagnosis of PTSD as a result of 
military experiences, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim is reopened.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Since the RO determined that new and material evidence had 
not been submitted, the Board must determine whether the 
veteran would be prejudiced if the Board were to initially 
consider the claim on a de novo basis.  See Bernard v. Brown, 
4 Vet. App. 384, 392-95 (1993).  In light of the Board's 
favorable disposition of the claim, as noted below, the Board 
concludes that the veteran is not prejudiced by the Board's 
de novo review of the record.

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that he has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of the VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a).

Following a review of the record, the Board concludes that 
the evidence for and against the veteran's claim of 
entitlement to service connection for PTSD is in relative 
equipoise.  The evidence of record reflects diagnoses of PTSD 
from a VA examiner as well as a private psychologist.  
Additionally, the private psychologist specifically related 
the veteran's PTSD symptomatology to his military 
experiences.    

However, the veteran's service records do not specifically 
reflect combat experiences.  The veteran has reported 
receiving two Purple Hearts and the Combat Infantryman's 
Badge.  Those contentions are not supported by his service 
personnel records.  However, the service personnel records do 
reflect that the veteran served in the 577th Engineer 
Battalion from July 1967 to July 1968.  Additionally, the 
August 1996 letter from the Director of the Environmental 
Support Group and the 577th unit history reflects significant 
combat situations encountered by the reporting unit during 
the veteran's Vietnam service.  The Board notes that in any 
case where a veteran was engaged in combat with the enemy 
during a period of war, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).  The Board finds that the 
veteran's alleged "combat" situations and alleged stressors 
are at the very least consistent with the service of the 
577th Engineer Battalion as noted in the unit history.  The 
Board further notes that clear and convincing evidence that 
the veteran did not engage in "combat" or that the claimed 
in-service stressors did not occur has not been presented.  

Therefore, the Board is unable to conclude that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it appears that there is an approximate balance 
of the positive and negative evidence regarding the merits of 
the veteran's claim.  With all reasonable doubt resolved in 
favor of the veteran, service connection for PTSD is 
warranted.



ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened and well grounded.

Service connection for PTSD is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

